Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.  Independent claim 8 recites a system comprising a key value store engine, and Examiner found support for a key value store engine in specification paragraph 0015 as being a software entity.  Thus the recited system lacks requisite hardware structure and is software per se.

Reasons for Allowance
	For claims 1-7 and 15-19, the following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for linking multiple KV blocks in a KV chain to ensure data consistency: allocating an internal key to both a first KV block and a recovery begin internal key; allocating a next internal key that is different from the internal key and that corresponds to a next KV block; and wherein the first KV block is accessed by reading the recovery begin internal key, and wherein the next KV block is accessed by reading the next internal key of the first KV block..  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for linking multiple KV blocks in a KV chain to ensure data consistency.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Bortnikov et al (US 20200333968) teaches storing metadata objects associated with a data structure and storing a plurality of files associated with the metadata objects, does not teach allocating key values to a KV block for other KV blocks to chain them together (paragraphs 0010, 0043-0044 figure 1);
	Varidan et al (US 20200133800) teaches recovering data from persistent memory into volatile memory having a key-value store of nodes in a tree structure, teaches allocating persistent and volatile pointers for data (paragraph 0027), does not teach chaining key values to other nodes or accessing a recovery key of a node to begin a recovery (paragraphs 0021-0031, figure 1); and 
	Evenson (US 9,372,879) teaches a key-value store for a messaging service, allocates pointers to other blocks but does not allocate keys to a recovery pointer (column 2 lines 12-36, columns 17-18 lines 49-49 figure 10).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        6/28/22